Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichert (DE 202008000997, cited in IDS, Eng Translation Provided).
As to claim 1, Reichert is directed to a stop element for at least one solar module holder (Figure 2) which can be fastened to a substructure (40) by a fastening device comprising two opposing stop portions (22, L&R); at least one connecting element that connects the stop portion (see 40 of Figure 3, also connection portion between 22’s in Figure 2) wherein one of the two stop portions can be coupled to the at least one solar module (50; see Figure 2) and the other of the two can be coupled to a further solar module holder (holding 50 on the other side; Figure 2) in order to avoid a load caused by a load torque on the solar module holder (characteristic is necessarily present as provided by the prior art configuration).
Regarding claim 2, the reference teaches the top element being placed on the substructure (configuration of Figure 2).  The Examiner notes that the recitation of “is formed monolithically” is a product by process limitation and gives no structural distinction to the instant product claim.  Applicant is reminded that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP § 2113).  
Regarding claim 3, the reference teaches the two stop portions (22s) being formed as v-shaped portions (v shape shown in Figure 2) which provide a stop for absorbing the torque (inherent characteristic) wherein at least one connecting element couples at end points of the v-shaped portions after being placed on the substructure (40 of Figure 2) running laterally on the substructure (lateral portions holding 50 in Figure 2).
Regarding claim 4, the prior art teaches at least one slot being formed on the opposite stop portions into which at least part of the solar module holder can be pushed (see configuration in Figure 2 wherein 50 is held by lateral slots, unnumbered, at the top of stops 22).
Regarding claim 5, the reference teaches the two stop portions (22) each having a slot to allow the stop element to be displaced along module holders while slots offer form-fitting hold (shown in configuration of Figure 2 in which 50 is held).
Regarding claim 6, the reference teaches the two opposite stop portions (22) being formed of metal (paragraph 0038), necessarily allowing electrical potential equalization between the substructure and module holder (met by configuration and materials).
Regarding claim 7, the prior art teaches a rectangular contour around a rectangular opening which is bent at least once along a line parallel to the edge (configuration shown in Figure 2 by 22’s and connecting mid portion; also see F9 for additional view).
As to claim 8, Reichert is directed to a solar module installation (Figure 2) with at least one solar module (50); at least one solar module holder (portion holding 50 in F2) which holds that module; a substructure on which the at least one module holder is fastened (base 20); and at least one stop element with two opposing stop portions (22) at least one connecting element that connected the two opposite stop portions (middle section connects 22’s in F2), wherein one of the two can be coupled to the module holder (shown in F2) and the other can be coupled to the fastening device (60 shown in F9) (to further module holder is optional) to avoid load caused by torque (necessarily functions as such as an inherent characteristic of the device; see paragraphs 0035-0036).
Regarding claim 9, the reference teaches the at least one stop element being displaceably arranged along the module holders (as shown Figures 9 and 3) and wherein the at least one stop element has a slot formed on two opposite stop portions into which at least part of the solar module holder can be pushed (see configuration in Figure 2 with module 50; see paragraph 0039).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726